DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Locklar on 03/03/2022.
The application has been amended as follows: 
Delete claims 38 and 39

Allowable Subject Matter
Claims 24-37 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over the prior art of record. The closest prior art (Trinh et al. J. Phys. Chem. C 2017, 121, 1099−1112) discloses sub-surface boron-doped copper catalyst for methane activation. However, the independent claim 24 requires the boron-doped copper catalytic material has a boron concentration that decreases with depth into the material, and further wherein the boron-doped copper catalytic material has a boron concentration of about 4-7 mol% proximate at the external surface of the catalyst and has a boron concentration below about 4 mol% beyond a depth of about 7 nm from the external surface. Furthermore, the claimed catalyst system is for conversion of carbon dioxide into multi-carbon compounds. Therefore, it would not be obvious arrive at the claimed concentration distribution at the surface of the copper catalyst as claimed, because the intended use of the instantly claimed invention is substantially different from that of the prior art. 
2 solution with a solution of NaBH4 at a concentration of (1-3M), which is similar to the method of making the catalyst of the instantly claimed invention. However, the instantly claimed catalyst is obtained by injecting solution of CuCl2 into 3 to 6 M solution of NaBH4, whereas the prior art adds the NaBH4 dropwise into the solution of CuCl2.Therefore, the claimed composition of the catalyst system is not inherent in the catalyst of the prior art. 
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WOJCIECH HASKE/Examiner, Art Unit 1794